Citation Nr: 1515787	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from October 1990 to September 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The September 2004 rating decision denied the Veteran's original claim for service connection for fatigue.   In October 2004, the Veteran submitted a written statement wherein he requested his claim be re-evaluated.  The RO readjudicated the issue and determined that the issue remained denied in a July 2005 rating decision.  The Veteran submitted a notice a disagreement (NOD) in September 2005.  The RO did not issue a statement of the case (SOC) in response to the September 2005 NOD.  Subsequently, the RO issued a March 2013 rating decision which denied reopening the issue and deciding that new and material evidence has not been received.  However, the July 2005 NOD was received within the one year period to appeal the September 2004 rating decision, and was a timely NOD to that rating decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2014).  A substantive appeal was received within 60 days of issuance of a SOC in June 2013.  As such, the issue of entitlement to service connection for fatigue, to include as due to an undiagnosed illness, is characterized as listed on the title page of this decision.

The issue issues of entitlement to service connection for fatigue, to include as due to undiagnosed illness and entitlement to service connection for schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for schizophrenia.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.
 
2.  Evidence received since the August 2006 rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for schizophrenia.


CONCLUSION OF LAW

New and material evidence has been submitted since the August 2006 rating decision, and the Veteran's claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that a claim of service connection for schizophrenia was originally denied in August 2006, due to the lack of evidence showing that the claimed disability was incurred in or aggravated by service. The Veteran did not file a notice of disagreement regarding the August 2006 rating decision. Therefore, that decision became final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  The Veteran also did not submit any information or evidence within one year of the August 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for schizophrenia in August 2006, as the evidence failed to show that schizophrenia was related to his military service.  Since then, the evidence submitted by the Veteran includes a February 2009 letter from R.L.H., M.D., who stated that the Veteran has been treated for psychotic disorder, NOS, rule out paranoid schizophrenia, and opined that the Veteran "has a long history (probably since late teens/early 20's) of paranoid delusions, ideas of reference and on occasion, auditory hallucinations."  The Board notes that the Veteran was born in 1971 and that he served from 1990 to 1994 which would indicate that he was in the service from his late teens to early twenties.  This evidence is "new," as it had not been previously considered by VA and "material as it addresses the bases of the prior final denial of the Veteran's claim and raises the reasonable possibility of substantiating such.  On that basis, the claim for service connection for schizophrenia is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for schizophrenia is reopened.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for fatigue, to include as due to undiagnosed illness, and the reopened claim of entitlement to service connection for schizophrenia can be decided. 

Fatigue

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), her status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board is required to consider whether service connection may be warranted under these provisions.  38 C.F.R. § 3.317 (2014).

The Veteran contends that that has experienced fatigue since his service in the Middle East.  He reports that for several years, he has been prescribed Provigil by his private physician (by Dr. R.L.H. whose treatment records have been associated with the claims file) to treat his fatigue but the medication was stopped because it made his thinking unclear.

Of record is an April 2004 letter from S.C., M.D., who reported that the Veteran has been treated for a rash since October 2002 and that he has had some fatigue associated with it.  Dr. S.C. noted that a mycoplasma antibody test conducted in March 2004 was positive.  Dr. S.C. opined that the Veteran had an exposure to mycoplasma which may have contributed to his rash and fatigue and was probably obtained during his experience in the Middle East.  

In light of the above evidence, a VA examination and opinion are warranted with respect to the Veteran's claimed fatigue disability

Schizophrenia

The evidence of record demonstrates that, in addition to schizophrenia, the Veteran has been diagnosed as having psychotic disorder, not otherwise specified, and affective/mood disorders.  Accordingly, the Board finds that the reopened schizophrenia issue encompasses all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that even though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").  

As noted above, in a February 2009 letter, Dr. R.L.H. stated that the Veteran "has a long history (probably since late teens/early 20's) of paranoid delusions, ideas of reference and on occasion, auditory hallucinations."  This statement is significant in that the Veteran was born in 1971 and that he served from 1990 to 1994 which would indicate that he was in active duty service from his late teens to early twenties.

The Veteran has not been afforded a VA psychiatric examination during the pendency of this appeal.  Such examination is necessary to address the date of onset and etiology of any diagnosed psychiatric disorder and should be scheduled in this case.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of claimed fatigue.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  Current VA Gulf War Examination Guidelines must be followed.  The examiner should provide the following information:

The examiner should state whether the Veteran's fatigue is attributable to a known clinical diagnosis or causation, or whether there are objective indications of fatigue, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis. 

If the fatigue is attributable to a known clinical diagnosis or causation, the examiner should provide an opinion as to whether it is at least as likely as not that any current fatigue disability is related to disease or injury incurred in active service.

The examiner must address the significance of the April 2014 letter from Dr. S.C.  The examiner should also comment on the Veteran's competent and credible lay comments regarding the onset of his symptoms during and after service.  The examiner should also note that because the Veteran is competent to attest to these matters since they are within the realm of his firsthand knowledge, the examiner cannot cite the mere absence of any actual treatment in the immediate post-service period as the sole or only reason for disassociating any current disorder from the Veteran's service.  

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

2.  Schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record and a copy of this REMAND, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


